Citation Nr: 9921996	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to an effective date earlier than August 27, 
1996, for the award of Dependency and Indemnity Compensation 
benefits.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the RO 
which granted entitlement to Dependency and Indemnity 
Compensation benefits and assigned an effective date of 
August 27, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  An Application for Dependency and Indemnity Compensation, 
(VA Form 21-534) was sent to the appellant in April 1995.  

3.  An Application for Dependency and Indemnity Compensation 
was received on August 27, 1996.  


CONCLUSION OF LAW

An effective date earlier than August 27, 1996, for the award 
of Dependency and Indemnity Compensation benefits is not 
warranted.  38 U.S.C.A. §§ 5101, 5110(b)(2) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.150(b), 3.152, 3.400(c)(2) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidentiary record shows that the veteran died on 
April [redacted], 1995.  The Certificate of Death indicated 
that the veteran died of natural causes, undetermined.  

At the time of the veteran's death, service connection was 
established for amputation of the upper one third of the left 
thigh, rated 80 percent disabling; shell fragment wound to 
the right thigh, involving Muscle Group XIV, rated 10 percent 
disabling; shell fragment wound to the left index finger, 
rated noncompensable.  The combined rating, including 
bilateral factor and special monthly compensation for loss of 
use of one foot, was 90 percent, effective from April 1, 
1946.  

A Report of Contact, dated April 5, 1995, indicated that the 
appellant notified the RO by telephone that the veteran had 
died on April [redacted], 1995.  The report was headed "FN&D" or 
First Notice of Death.  The report indicates that a VAF 21-
534 (Application for Dependency and Indemnity Compensation) 
was released.

On May 24, 1995, an Application for Burial Benefits and an 
Application for United States Flag for Burial Purposes was 
received from the appellant.  Also included was a copy of the 
veteran's Certificate of Death and a copy of his service 
department discharge certificate (WD AGO 53-55).  

On June 12, 1995, the RO notified the appellant that payment 
of burial allowance and plot or interment allowance had been 
authorization based on nonservice-connected death.  The 
letter also informed the appellant that she could contact VA 
with questions and receive free help by calling the toll-free 
phone number indicated in the letter.  

An Application for Dependency and Indemnity Compensation was 
received on August 27, 1996.  

By letter dated in September 1996, the RO requested that the 
appellant provide medical evidence in the form of a final 
hospital report showing the cause of the veteran's death.  A 
letter from the appellant later the same month was to the 
effect that a final hospital report was not available because 
the veteran died at home.  However, the appellant included a 
letter from a private physician describing the veteran's 
medical problems leading to his death.  

By rating action in September 1996, the RO granted service 
connection for the cause of the veteran's death and 
Dependents' Educational Assistance, effective from August 27, 
1996.  

Analysis

The appellant asserts that she attempted to apply for VA 
death benefits one month after her husband's death but that 
she was discouraged by VA personnel at the Morristown, 
Tennessee regional office.  The appellant argues that she met 
and had numerous telephone conversations with VA personnel at 
that office, but that they delayed filing her claim and 
requested that she provide additional information.  The 
undersigned is unaware of an office run by the Department of 
Veterans Affairs in that town, and it is presumed that the 
facility that the appellant had contact with was run by a 
State Agency or a private service for veterans and their 
dependents.

VA regulations provide for the following:  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

38 C.F.R. § 3.400 (1998).  

Death benefits:  Service-connected death 
after separation from service (38 U.S.C. 
5110(d),  Pub. L. 87-825) (§§3.4(c), 
3.5(b)).  First day of the month in which 
the veteran's death occurred if claim is 
received within 1 year after the date of 
death; otherwise, date of receipt of 
claim.  

38 C.F.R. § 3.400(c)(2).

Upon receipt of notice of death of a 
veteran, the appropriate application form 
will be forwarded for execution by or on 
behalf of any dependent who has apparent 
entitlement to pension, compensation, or 
dependency and indemnity compensation.  
If it is not indicated that any person 
would be entitled to such benefits, but 
there is payable an accrued benefit not 
paid during the veteran's lifetime, the 
appropriate application form will be 
forwarded to the preferred dependent.  
Notice of the time limit will be included 
in letters forwarding applications for 
benefits.  

38 C.F.R. § 3.150(b).  

A specific claim in the form prescribed 
by the Secretary (or jointly with the 
Secretary of Health and Human Services, 
as prescribed by § 3.153) must be filed 
in order for death benefits to be paid to 
any individual under the laws 
administered by VA.  (See § 3.400(c) 
concerning effective dates of awards.) 

(b)(1) A claim by a surviving spouse or 
child for compensation or dependency and 
indemnity compensation will also be 
considered to be a claim for death 
pension and accrued benefits, and a claim 
by a surviving spouse or child for death 
pension will be considered to be a claim 
for death compensation or dependency and 
indemnity compensation and accrued 
benefits.  

38 U.S.C.A. § 5101 (West 1991).

Initially, it is noted that while the appellant asserts that 
she "attempted" to file a claim for dependency and 
indemnity compensation (DIC) shortly after the veteran's 
death, the evidence of record shows that an application for 
DIC benefits was not received until August 1996, more than 
one year after the veteran's death.  It must be noted that, 
pursuant to 38 U.S.C. § 5110(a) and (d)(1), an award of DIC 
benefits may be made effective from the month of death only 
if the claimant filed an application for DIC within one year 
after the date of death, or filed an informal claim for DIC 
within such period, followed by a timely formal application 
for DIC within one year after the VA sent the appropriate 
application form to her, which may, under 38 C.F.R. § 
3.155(a), be deemed to have been filed within one year after 
the date of death.  A claim for burial benefits following a 
veteran's death may not provide a basis for awarding 
retroactive payment of dependency and indemnity compensation 
(DIC) in a manner inconsistent with the express requirements 
of 38 U.S.C. § 5110.  VAOPGCPREC 35-97 (Dec. 9, 1997).  

Based on the above criteria, as the appellant did not file an 
application for death benefits within one year following her 
husband's death and as a formal claim was not received within 
one year following the date the application was sent to her 
(assuming that the Report of Contact constituted an informal 
claim, there is no basis to grant the benefit sought.  In 
addition, in a Report of Contact dated in May 1997, it was 
indicated that the appellant did not file a specific 
application for Social Security death benefits.  Rather, it 
was noted that her benefits were automatically switched over 
to the veteran's account at the time of his death.  In this 
regard, she had been receiving Social Security benefits since 
May 1987.  Thus, there is no claim for Social Security 
benefits on a prescribed form after the veteran's death that 
might serve as an application for death benefits.  
Accordingly, the Board finds no basis for the award of an 
effective date earlier than that assigned by the RO.  


ORDER

Entitlement to an effective date earlier than August 27, 1996 
for the award of Dependency and Indemnity Compensation 
benefits is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

